Citation Nr: 1632300	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The Board observes that the Veteran was recently informed in a May 2016 letter that his compensation had been modified based on the death of his spouse.  In response to the letter, the Veteran filed a notice of disagreement in June 2016 indicated that he had remarried after his wife death.  With the notice of disagreement, he included a copy of a July 2014 marriage certificate.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2000, while he was still in service, the Veteran was seen at the Mayo Clinic for tonsillar enlargement and possible sleep apnea.  In May 2016, the Veteran testified that he wanted to undergo a sleep study while he was in-service, but his insurance provider did not authorize the procedure.  In August 2003, the Veteran was diagnosed with severe obstructive sleep apnea.  In January 2016 and March 2016, the Veteran submitted buddy statements indicating that he developed snoring while he was in-service.  The Veteran also testified that he was exposed to airborne environmental hazards during the demolition of a ship while he was in service.  In March 2015, the AOJ obtained a VA medical opinion regarding whether the Veteran's sleep apnea was caused by his service-connected IGA nephropathy.  To date, VA has not obtained a medical opinion to determine whether his sleep apnea was incurred in service.  Additionally, the March 2015 VA examiner did not provide an opinion regarding whether the Veteran's service-connected IGA nephropathy aggravated his sleep apnea beyond its natural progression. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who provided the March 2016 VA medical opinion, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's sleep apnea.  

If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

a. The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's sleep apnea was incurred in or is otherwise related to his active service.  The VA examiner is asked to consider the environmental hazards outlined in the May 2016 hearing testimony; buddy statements dated in January 2016 and March 2016; and, medical records from the Mayo clinic dated in April 2000.

b. If the VA examiner finds that it is not at least as likely as not that the Veteran's sleep apnea was incurred in active service, then he or she is asked to opine whether it is at least as likely as not that the Veteran's sleep apnea was aggravated beyond its natural progression by his service-connected IGA nephropathy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




